NO. 12-09-00397-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
DWAYNE GILBREATH AND,
PATSY GILBREATH,                                           '    APPEAL FROM THE 402ND
APPELLANTS

V.                                                         '    JUDICIAL DISTRICT COURT OF

MATTIE STEED AND
PAT BIRMINGHAM,                                            '    WOOD COUNTY, TEXAS
APPELLEES
                                    MEMORANDUM OPINION
                                        PER CURIAM
         On November 20, 2009, Appellants Dwayne Gilbreath and Patsy Gilbreath filed a
notice of appeal from an order granting a summary judgment, which was signed by the
trial court on November 4, 2009. On February 3, 2010, this court notified Appellants that
the district clerk’s record received in this appeal does not include a final judgment or
other appealable order.           Therefore, the record does not show that this court has
jurisdiction of the appeal. Appellants were further notified that their appeal would be
dismissed if the information received in the appeal was not amended on or before
February 15, 2010 to show the jurisdiction of this court. The deadline for amendment has
passed, and Appellants have neither responded to this court’s February 3, 2010 notice or
otherwise shown the jurisdiction of this court. Accordingly, the appeal is dismissed for
want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.
Opinion delivered February 26, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (PUBLISH)